Citation Nr: 1631638	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected disease or injury.

5.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected disease or injury.




REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left hand disability, diagnosed as carpal tunnel syndrome, was not manifest in service and is not otherwise attributable to service.
 
2.  A left hand disability, diagnosed as carpal tunnel syndrome, is unrelated (causation or aggravation) to a service-connected disease or injury. 
3.  A left leg disability, diagnosed as left gluteus muscle tear, was not manifest in service and is not otherwise attributable to service.
 
4.  A left leg disability, diagnosed as left gluteus muscle tear, is unrelated (causation or aggravation) to a service-connected disease or injury. 

5.  Service connection has been granted for right knee osteoarthritis under Diagnostic Code 5003.
 
6.  The Veteran has degenerative arthritis of the left shoulder, and a clear intercurrent cause has not been established.

7.  The Veteran has osteoarthritis of the left hip, and a clear intercurrent cause has not been established.

8.  The Veteran has degenerative arthritis of the cervical spine, and a clear intercurrent cause has not been established.


CONCLUSIONS OF LAW

1.  A left hand disability, diagnosed as carpal tunnel syndrome, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A left hand disability, diagnosed as carpal tunnel syndrome, is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2015).

3.  A left leg disability, diagnosed as left gluteus muscle tear, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
4.  A left leg disability, diagnosed as left gluteus muscle tear, is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2015).

5.  Degenerative arthritis of the left shoulder, as a subsequent manifestation service-connected right knee osteoarthritis, was incurred during service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303(b) (2015).

6.  Osteoarthritis of the left hip, as a subsequent manifestation service-connected right knee osteoarthritis, was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(b) (2015).

7.  Degenerative arthritis of the cervical spine, as a subsequent manifestation service-connected right knee osteoarthritis, was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for cervical spine, left shoulder, left hip, left leg, and left hand disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in April 2014, prior to the initial adjudication of his service connection claims, VA satisfied this duty.
VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations for his left hand and left leg disabilities in September 2014 with addendum opinions obtained in September 2015.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  Although the Board notes that the Veteran was also provided VA examinations for his cervical spine, left hip, and left shoulder, the Board need not address the adequacy of these examinations as the Veteran's cervical spine, left shoulder, and left hip claims are granted herein.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  

Accordingly, the Board will proceed to a decision.


Service connection for left hand and left leg disabilities

For the sake of economy, the Board will analyze the Veteran's left hand and left leg disabilities claims together, as they involve the application of similar law.

The Veteran contends that he has left hand and left leg disabilities that are related to his service.  Alternatively, he contends that these disabilities are due to a fall in 2011 that was caused by his service-connected right knee osteoarthritis as well as his left knee synovitis.  Although the Board notes that he is also service-connected for dermatitis, as the Veteran has not contended that the left hand or left leg disabilities are related to the dermatitis nor does the objective evidence otherwise indicate, the Board will not address secondary service connection on this basis. 
  
As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable.

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Direct basis

As to a current disability, the Board notes that the medical evidence documents a left hand disability diagnosed as carpal tunnel syndrome, as well as a left leg disability diagnosed as left gluteus muscle tear.  See, e.g., the September 2014 VA examination report; see also a private treatment record from R.W., M.D. dated January 2015.  

To the extent that the Veteran contends that his left hand and left leg disabilities are related to service, the Board finds that the objective evidence outweighs this contention.  Crucially, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to a left hand or left leg disability.  Further, the earliest document showing a history of either of these disabilities dating back to service is in 2013 when the Veteran filed his service connection claims.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  This is more than 60 years after the Veteran's discharge from service.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a left hand or left leg disability since service is outweighed by the objective evidence of record in light of the lack of any post service identification until 2013 as well as the available service treatment records which indicate normal findings with regard to the left hand and left leg.      

Therefore, to the extent that the Veteran contends that his left hand and left leg disabilities manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal findings during service and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service left hand or left leg disability.    

To the extent that the Veteran asserts that his left hand and left leg disabilities are related to service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report that he has symptoms attributable to left hand and left leg disabilities.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between his left hand and left leg disabilities are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding his current left hand and left leg disabilities being incurred in service are not credible given the objective evidence of record to include the service treatment records and the postservice medical records.




Secondary service connection

As discussed above, the competent evidence establishes that the Veteran has left carpal tunnel syndrome and left gluteus muscle tear.  See, e.g., the September 2014 VA examination report; see also a private treatment report dated January 2015 from Dr. R.W.  Additionally, the Veteran is currently service-connected for degenerative joint disease of the right knee and synovitis of the left knee.     

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left hand and left leg disabilities are due to or aggravated by his right or left knee disability and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was afforded a VA examination in September 2014.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that it is less likely than not that the Veteran's left carpal tunnel syndrome is caused or aggravated by the right knee osteoarthritis and synovitis of the left knee.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran only had a very nonspecific mild  sensory deficit limited to the left finger tips upon examination.  

Additionally, the September 2014 VA examiner concluded that it is less likely than not that the Veteran's left gluteal muscle tear is caused by his right knee osteoarthritis and left knee synovitis.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's tear of the left gluteus muscle are part of the Veteran's aging process and deconditioning rather than his right and left knee disabilities.  Moreover, in an addendum opinion dated September 2015, another VA examiner reviewed the Veteran's claims folder and concluded that the Veteran's left gluteal muscle tear is less likely than not aggravated beyond its natural progression by the right knee osteoarthritis and left knee synovitis.  The examiner's rationale for his conclusion was based on his finding that while the Veteran sustained a fall in 2011, there were no flare-ups that impacted the function of the left hip or thigh, and there was no ankylosis, leg length discrepancy, or other impairment to the left gluteal muscle.  Further, there were no additional abnormalities than from what would be expected from the left gluteus muscle tear.  

The September 2014 VA examination report and September 2015 addendum opinion were was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

The Board observes that the Veteran has submitted lay statements indicating that his left hand and left leg disabilities are secondary to his right and left knee disabilities, to include from a fall he sustained in 2011.  The Board notes that the Veteran is competent to report that he has been diagnosed with left carpal tunnel syndrome and left gluteus muscle tear.  However, to the extent the Veteran proffers this information as a positive nexus between his left hand and left leg disabilities and his bilateral knee disabilities, the Board finds that such an opinion is outweighed by the evidence of record, in particular the September 2014 VA examination report and September 2015 addendum which were based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Therefore, this lay evidence is accorded little probative value.    

Here, the preponderance of the evidence is against the claims and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left hand and left leg disabilities, to include as secondary to service-connected disease or injury.  The benefits sought on appeal are accordingly denied.



Service connection for cervical spine, left shoulder, and left hip disabilities

The provisions of 38 C.F.R. § 3.303(b) provide the following: "With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b). 

In addition, Compensation Service has provided guidance with respect to arthritis specifically.  In evaluating arthritis of the spine, the principles for extending service connection to joints affected by the subsequent development of degenerative arthritis (as contemplated under 38 CFR 4.71a, Diagnostic Code 5003), is not dependent on the choice of Diagnostic Code.  For example, if a Veteran is service connected for degenerative arthritis of the spine under 38 CFR 4.71a, Diagnostic Code 5242 and subsequently develops degenerative arthritis in the right elbow, with no intercurrent cause noted, the principles of extending service connection to joints, as contemplated in 38 CFR 4.71a, Diagnostic Code 5003, apply even though the Veteran is rated under 38 CFR 4.71a, Diagnostic Code 5242.  Thus, in that example, service connection for arthritis of the right elbow may be established.

In this case, the Veteran was granted service connection for degenerative joint disease (osteoarthritis) of the right knee under Diagnostic Code 5260, governing limitation of flexion and Diagnostic Code 5003, governing degenerative arthritis.  The use of Diagnostic Code 5003 and the term degenerative joint disease (osteoarthritis), as opposed to Diagnostic Code 5010 and the term traumatic arthritis, is presumed to be intentional.  If there was error in the use of Diagnostic Code 5003 or the term degenerative joint disease on the part of the AOJ, such error was not corrected.  The evidence of record establishes that degenerative changes of the right knee was identified via X-ray findings in September 1980 and that the Veteran currently has osteoarthritis of the right knee.  Further, degenerative arthritis is present in the cervical spine and left shoulder and osteoarthritis is present in the left hip, and these disabilities were not identified until many years after the initial finding of degenerative changes of the right knee in 1980.  Moreover, there is no evidence of a clear intercurrent cause to which the cervical spine and left shoulder degenerative arthritis as well as the left hip osteoarthritis are attributable.  As the cervical spine degenerative arthritis, left shoulder degenerative arthritis, and left hip osteoarthritis are subsequent manifestations of the already service-connected chronic disease of right knee osteoarthritis, service connection for the cervical spine degenerative arthritis, left shoulder degenerative arthritis, and left hip osteoarthritis is granted.  38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine is granted.

Entitlement to service connection for degenerative arthritis of the left shoulder is granted.

Entitlement to service connection for osteoarthritis of the left hip is granted.

Entitlement to service connection for a left hand disability, to include as secondary to service-connected disease or injury is denied.

Entitlement to service connection for a left leg disability, to include as secondary to service-connected disease or injury is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


